Luke, J.
In order to authorize the conviction of one charged in an indictment with having disturbed a congregation of persons lawfully assembled for divine service, by cursing, by using profane and obscene language, and by being intoxicated, it is necessary to show that there was a lawful assembly of persons engaged in divine service as alleged in the indictment, and that, in the manner charged, some person of the congregation so assembled was actually disturbed. The evidence in this case did not authorize the conviction of the defendant. It was error for the court to overrule her certiorari and not grant her a new trial.

Judgment reversed.


Broyles, O. J., and Bloodioorth, J,, concur.

Davidson, Callatvay & DeJarnette, for plaintiff in error.
Doyle Campbell, solicitor-general, contra.